                                           Case 3:19-cv-08238-EMC Document 7 Filed 09/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RENE COURTS,                                        Case No. 19-cv-08238-EMC
                                   8                    Petitioner,
                                                                                             ORDER OF DISMISSAL
                                   9              v.

                                  10     SUPERIOR COURT,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          On April 16, 2020, mail was sent from the Court to Petitioner at the address he provided to
                                  14   the Court and was returned undelivered on May 14, 2020, bearing a handwritten notation: “not in
                                  15   custody – return to sender.” Docket No. 6. Petitioner has not provided a more recent address than
                                  16   the address to which the undeliverable mail was sent. More than sixty days have passed since the
                                  17   mail was returned to the Court undelivered. Petitioner has failed to comply with Local Rule 3-
                                  18   11(a) which requires a party proceeding pro se to “promptly file with the Court and serve upon all
                                  19   opposing parties a Notice of Change of Address specifying the new address” when his address
                                  20   changes. Local Rule 3-11(b) allows the Court to dismiss an action without prejudice when mail
                                  21   directed to a pro se party is returned as not deliverable and the pro se party fails to send written
                                  22   notice of his current address within sixty days of the return of the undelivered mail. This action is
                                  23   DISMISSED without prejudice because Petitioner failed to keep the Court informed of his
                                  24   address in compliance with Local Rule 3-11(a).
                                  25          IT IS SO ORDERED.
                                  26   Dated: September 2, 2020
                                  27                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  28                                                      United States District Judge
